UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1486



DIANA M. CAMPITELLI,

                                            Plaintiff - Appellant,

          versus


THOMAS L. OSBORNE; MARJORIE D. NESBITT,
Administrator, Human Resources; E. KENNEDY,
President, Kennedy Personnel Services; STEPHEN
KENNEDY; GISELE M. MATHEWS, Assistant Attorney
General, MDOT,

                                           Defendants - Appellees,

          and


PARRIS N. GLENDENING, Governor,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
2796-L)


Submitted:   September 20, 2001       Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Diana M. Campitelli, Appellant Pro Se. John Charles Bell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Diana M. Campitelli appeals the district court’s order de-

clining to issue a temporary restraining order. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We deny leave to proceed in forma pauperis and dismiss the

appeal as interlocutory.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                         DISMISSED




                                2